Citation Nr: 0821248	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  96-42 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1986.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  
	
In January 2004 and September 2006  the Board remanded the 
matter for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDING OF FACT

Residuals of the veteran's back injury are not shown to be 
causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of the 
veteran's back injury have not been met.  38 U.S.C.A. §§ 
1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of an 
injury to the lumbar spine.  To establish direct service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the Board finds that the criteria for service 
connection have not been met.  As described in greater detail 
below, while the veteran has a current diagnosis of a lumber 
spine disability, and there is some documentation of back 
problems in his service medical records, there is no 
objective medical evidence linking this disability to active 
service.  

The record shows that the veteran currently suffers from 
lumbar spine problems, including bulging and herniated disks 
in the lower lumbar spine.  Additionally, while the veteran 
had a normal entrance examination, subsequent service medical 
records document back problems in service.  A service medical 
examination from November 1985 documents a back ache since 
1979 and that the veteran had been taking Motrin off and on 
for the pain.  Unfortunately, the veteran's separation 
examination is not of record and the 1979 and 1985 
examinations constitute the entirety of the medical evidence 
from service.  Numerous attempts to obtain the remaining 
records have been made, but responses from the National 
Personnel Records Center indicate that all available service 
records have been sent.  Given the absence of such records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  

Despite the heightened duty in this case, service connection 
must be denied because there are no positive nexus opinions 
linking the veteran's current lumbar spine disability to 
active duty.  To the contrary, VA examiners in January 2007 
and August 2005 provided negative nexus opinions.  The 
January 2007 examiner found, "it is my opinion that the 
herniated disk discovered in the mid 1990s was not present 
while in military service but is much more likely to have 
occurred as a result of the 1994 civilian on-the-job 
injury."  The examiner's rationale for this conclusion 
included the facts that the veteran's service medical records 
document only uncomplicated descriptions of back pain, and 
that the veteran had been able to work in strenuous jobs 
after leaving service until his 1994 back injury as a 
painter.  In addition, the August 2005 VA examiner found, 
"[x]rays continue to fail to reveal boney degenerative 
changes which would be expected with an injury 26 years ago 
that was still problematic."  The veteran was afforded a VA 
examination November 1996 but the examiner did not provide 
any nexus opinion with regard to the veteran's lumbar spine 
disability.  The only medical evidence that could possibly be 
construed as positive nexus evidence is a statement found in 
a September 1995 VA examination report stating that the 
veteran's current back pain is due to a previous lifting 
injury.  The only lifting injury discussed in the report is 
the lifting injury the veteran reported he sustained while on 
active duty, so this appears to be a positive nexus 
statement.  However, the examiner does not indicate he 
reviewed the veteran's service medical records in preparing 
his report, and also does not discuss the veteran's 1994 
injury to his back whatsoever and its implications on the 
veteran's current condition.  For these reasons, the Board 
gives little probative weight to the September 1995 
examination.  In addition, there are no nexus statements 
found in the remainder of the medical evidence of record.

The Board has considered the veteran's arguments that his 
lumbar spine difficulty is related to his active service.  
However, the veteran is a lay person untrained in the field 
of medicine, and is not competent to offer an opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For all of the above reasons, the criteria for service 
connection have not been met and the veteran's claim must be 
denied.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2003, March 2004, March 2005, and September 2006 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The recent letter of September 2006 specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The September 2006 letter also 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.   He has been afforded four VA medical 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for residuals of the veteran's back injury 
is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


